Citation Nr: 0301750
Decision Date: 01/29/03	Archive Date: 06/02/03

DOCKET NO. 99-24 045               DATE JAN 29, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Manila, the Republic of the Philippines

THE ISSUE

Entitlement to service connection for cause of the veteran's death.

ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel

INTRODUCTION

This veteran had active service from April 1946 to March 1949. He
died in June 1986. The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a
January 1999 rating decision by the Department of Veterans Affairs
(VA) Manila, Philippines Regional Office (RO).

When this case was remanded by the Board in January 2001, the
issues included entitlement to Dependency and Indemnity
Compensation (DIC), to include benefits pursuant to 38 U.S.C.A.
1318. In a supplemental statement of the case dated in October
2002, the RO advised the appellant that action on the DIC claim
would not be made until completion by VA of regulation revision.
Accordingly, this issue has not been returned to the Board for
appellate consideration.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision of the
appellant's appeal has been obtained by the RO.

2. The veteran died on June 1, 1986. The death certificate lists
the immediate cause of death as cardiorespiratory failure, with an
antecedent cause of pulmonary embolism; other significant
conditions contributing to his death were arteriosclerosis,
phlebitis of the left lower extremity, and cirrhosis, Laennec's.

3. At the time of his death, service connection was not in effect
for any disability.

4. There is no medical evidence to support that the veteran's cause
of death was related in any way to his period of active service or
that it may be presumed to have been related to it.

2 -

CONCLUSION OF LAW

Service connection for the cause of the veteran's death is not
established. 38 U.S.C.A. 1110, 1112, 1310 (West 1991 & Supp. 2002);
38 C.F.R. 3.303, 3.304, 3.307, 3.309, 3.312 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

While this appeal was still being developed at the RO, the Veterans
Claims Assistance Act of 2000 (VCAA) was enacted in November 2000
which emphasized VA's obligation to notify claimants what
information or evidence is needed to substantiate a claim and which
affirmed VA's duty to assist claimants by making reasonable efforts
to get the evidence needed. 38 U.S.C.A. 5100, 5102, 5103, 5103A and
5107 (West 1991 & Supp. 2002). The law applies to all claims filed
on or after the date of its enactment or, as in this case, filed
before the date of enactment and not yet subject to a final
decision as of that date because of an appeal filed which abated
the finality of the decision appealed. 38 U.S.C.A. 5107, Note (West
Supp. 2002). In addition, VA promulgated regulations that implement
the statutory changes effected by the VCAA. 38 C.F.R. 3.102,
3.156(a), 3.159, 3.326(a)) (2002). These regulations, likewise,
apply to any claim for benefits received by VA on or after November
9, 2000, as well as to any claim filed before that date but not yet
decided by VA as of that date, except as specified. See 66 Fed.
Reg. 45,620 (Aug. 29, 2001).

Review of the claims folder reveals compliance with the statutory
and regulatory provisions. That is, by way of the rating decisions
in January 1999 and September 2002, the statement of the case (SOC)
dated in April 1999; the Board's Remand in January 2001, the letter
regarding the VCAA in February 2001, and the supplemental statement
of the case (SSOC) dated in October 2002, the RO provided

3 -

the appellant with the applicable law and regulations and gave
adequate notice as to the evidence needed to substantiate her
claims. In addition, the VCAA letter explained the notice and duty
to assist provisions of the new law, including the respective
responsibilities of the parties to secure evidence, and asked the
appellant to submit or authorize VA to obtain outstanding evidence
relevant to the appeal. Thus, the Board is satisfied that the RO
has provided all notice as required by the VCAA. See Quartuccio v.
Principi, 16 Vet. App. 183 (2002). With respect to the duty to
assist, the RO has secured VA and private medical treatment
records. The appellant has not authorized VA to obtain any
additional private evidence. The Board finds that the duty to
assist the appellant with the development of her claim is
satisfied. 38 U.S.C.A. 5103A (West Supp. 2002).

Analysis

The appellant contends that her husband's death was attributable to
his period of service and that as such, she is entitled to service
connection for the cause of his death. The death certificate
reveals that the veteran died on June 1, 1986 of an immediate cause
of cardiorespiratory failure, the antecedent cause being pulmonary
embolism with other significant conditions that contributed to his
death being arteriosclerosis, phlebitis of the left lower
extremity, and cirrhosis, Laennec's. At the outset, the Board notes
that there are no clinical records or objective evidence otherwise
to support that the veteran's death was due to his period of
service. Thus, the Board has determined that the appellant's claim
must be denied.

Service connection may be established where the evidence
demonstrates that an injury or disease resulting in disability was
contracted in the line of duty coincident with military service, or
if pre-existing such service, was aggravated therein. 38 U.S.C.A.
1110, 1131; 38 C.F.R. 3.303. Direct service connection requires
evidence of a current disability with a relationship or connection
to an injury or disease or some other manifestation of the
disability during service. Boyer v. West,

4 -

210 F.3d. 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11
Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App.
542, 548 (1992)). Additionally, where a veteran served continuously
90 days or more during a period of war and certain diseases,
including arteriosclerosis and cirrhosis of the liver, become
manifest to a degree of at least 10 percent within one year from
the dale of termination of service, such a disease shall be
presumed to have been incurred in or aggravated by service, even
though there is no evidence of such a disorder during the period of
service. 38 U.S.C.A. 1112, 1113; 38 C.F.R. 3.307, 3.309.

The death of a veteran will be considered as having been due to a
service-connected disability when the evidence establishes that
such disability was either the principal or a contributory cause of
death. 38 U.S.C.A. 1310; 38 C.F.R. 3.312. A service-connected
disability will be considered as the principal (primary) cause of
death when such disability, singly or jointly with some other
conditions, was the immediate or underlying cause of death or was
etiologically related thereto. 38 C.F.R.. 3.312(b). A contributory
cause of death is inherently one not related to the principal
cause. In determining whether the service-connected disability
contributed to death, it must be shown that it contributed
substantially or materially, that it combined to cause death, or
that it aided or lent assistance to the production of death. 38
C.F.R. 3.312(c). It is not sufficient to show that it casually
shared in producing death, but rather it must be shown that there
was a causal connection. 38 C.F.R. 3.312(c).

In this case, the Board notes that there are no service medical
records associated with the claims folder. Essentially, efforts to
obtain service medical records from all potential sources were
unsuccessful. The National Personnel Records Center (NPRC) verified
in October 1998 that there were no medical records on file for the
veteran and that the loss of those records was "fire related", a
reference to a fire which occurred at the NPRC in July 1973. The
NPRC requested that the appellant complete NA Form 13055. A request
for NA Form 13055 was made in a

- 5 -

development letter dated in May 1998, as well as in the Board's
Remand in January 2001. That form is associated with the claims
folder and the medical records indicated on NA Form 13055 are also
part of the claims folder.

Otherwise, the Board recognizes its responsibility to ensure that
the appellant is well informed as to the possibility of alternate
sources to substantiate the veteran's service record. Garlejo v.
Derwinski, 2 Vet. App. 619 (1992). Further, in cases where service
records are missing or destroyed, case law requires that the Board
provide thorough "explanation to the claimant on how service
records are maintained, why the searches undertaken constitute a
reasonably exhaustive search, and why further efforts would not be
justified. " Dixon v. Derwinski, 3 Vet. App. 261 (1992). In this
case, the Board notes that the RO sought to locate the veteran's
service medical records and was notified by NPRC of their likely
destruction in a fire. The Board notes additionally that the RO
completed the appropriate efforts to ensure that all existing
relevant medical evidence was obtained.

On a review of the record as a whole, the Board notes that the
appellant has not provided any objective evidence to substantiate
her allegations that the veteran's demise related to his period of
active service. On NA Form 13055, the appellant correctly
identified sources of treatment through private health care
providers, but did not provide any evidence of inservice treatment
or any evidence that arteriosclerosis or cirrhosis of the liver
became manifest to a degree of at least 10 percent within one year
from the date of termination of service. In a Certificate of
Confinement from the Community Hospital of San Pablo City, the
physician noted that the veteran was confined from May 31, 1986 to
June 1, 1986 due to cardiorespiratory failure, pulmonary embolism,
arteriosclerosis, phlebitis of the left lower extremity, and
cirrhosis, Laennec's. A list dated in June 1989 indicating an
itemization of the veteran's medications is also of record. In a
statement rendered

6 -

by Dr. V. G. R. dated in June 1998, it is noted that the veteran
was a patient from February 1981 to December 1985 due to liver
cirrhosis.

Further, in a statement dated in July 2002, a physician and head of
medical records certified that the veteran had been confined in the
private division of a university hospital for a period of three
days in July 1982. Also noted is that records from 1986 were
destroyed by flood; thus, they were unavailable. A copy of the
veteran's statistics card was attached.

Overall, the Board finds that there is no medical evidence in the
record which lends to link the disabilities that resulted in the
veteran's death to his military service. There simply is no
evidence in the claims file which supports the appellant's
contention that the cause of the veteran's death is related to his
period of service, and there is no evidence on which it may be
presumed that his death is related to his period of service. The
Board does not doubt the sincerity of the appellant's belief that
the veteran's death was related in some way to his service.
Nevertheless, the appellant has not been shown to have the
professional expertise necessary to provide meaningful evidence
regarding the causal relationship between the veteran's death and
his period of service. See, e.g., Routen v. Brown, 10 Vet. App.
183, 186 (1997) ("a layperson is generally not capable of opining
on matters requiring medical knowledge", affd sub nom. Routen v.
West, 142 F.3d. 1434 (Fed. Cir. 1998), cert denied, 119 S.Ct. 404
(1998). See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Given the fact that no clinical evidence has been presented to
substantiate that the conditions which caused the veteran's death
were shown during his military service or in fact, any time prior
to about 37 years thereafter, and given the absence of any
competent evidence providing a relationship between the diseases
that caused the veteran's death and an in-service injury or
disease, the preponderance of the

7 -

evidence is against the appellant's claim of entitlement to service
connection for the cause of the veteran's death.

ORDER

Service connection for the cause of the veteran's death is denied.

V. L. Jordan 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 8 -



